Opinion issued November 1, 2018




                                  In The

                          Court of Appeals
                                  For The

                      First District of Texas
                        ————————————
                          NO. 01-18-00211-CV
                        ———————————
    WILLIAM M. WALLS A/K/A WILLIAM MERRILL TRYGSTAD,
                         Appellant

                                    V.

  HARRIS COUNTY, CITY OF HOUSTON, HOUSTON INDEPENDENT
   SCHOOL DISTRICT, AND HOUSTON COMMUNITY COLLEGE
                     SYSTEM, Appellees



                 On Appeal from the 133rd District Court
                          Harris County, Texas
                    Trial Court Case No. 2016-09635
                           MEMORANDUM OPINION

      In this ad valorem tax case, appellant, William M. Walls, also known as

William Merrill Trygstad (“Walls”), proceeding pro se, challenges the trial court’s

summary judgment in favor of appellees, Harris County,1 City of Houston, Houston

Independent School District, and Houston Community College System (collectively,

the “taxing units”), in their suit against Walls to recover delinquent taxes on his real

property.2 In two issues, Walls contends that the trial court erred in granting

summary judgment for the taxing units and not ruling on his motion for summary

judgment.

      We affirm.

                                     Background

      The record shows that, in 2005, the taxing units sued Walls, in cause number

2005-21975, for delinquent ad valorem taxes associated with an account number

ending in 0015 (“account 0015”).3 On July 18, 2007, the trial court signed a final

judgment (the “2007 final judgment”), in which it found, in pertinent part, that Walls



1
      Harris County collects on behalf of itself and certain county-wide taxing units,
      which are: the Harris County Department of Education, the Port of Houston
      Authority of Harris County, the Harris County Flood Control District, and the Harris
      County Hospital District. These entities are included within the references to Harris
      County.
2
      See TEX. TAX CODE ANN. § 33.41 (West 2015).
3
      See also Walls v. Harris Cty., No. 14-14-00260-CV, 2015 WL 3896606, at *3 (Tex.
      App.—Houston [14th Dist.] 2015, no pet.) (mem. op.).
                                            2
had paid all relevant taxes due, penalties, interest, attorney’s fees, and costs at issue,

and it ordered that the taxing units take nothing on their claims.4

      In 2009, the taxing units sued Walls, in cause number 2009-20004 (the “2009

suit”), for delinquent ad valorem taxes for tax years 2007 and 2009, pertaining to

account 0015 and his real property, described as:

      Tract No. 1: ACCT. NO. 0825430000015; All that certain tract
      designated as 'Commercial Reserve', Block 2, in Holloway Heights,
      Section One, a subdivision in Harris County, Texas . . . .

(the “Almeda property”). The taxing units also included claims against Walls for

delinquent ad valorem taxes for tax years 2002 to 2006, pertaining to an account

ending in 0016 (“0016 account”) and improvements on the Almeda property that

had previously been omitted from the tax rolls, described as:

      Tract No. 2: ACCT NO. 0825430000016; RES A BLK 2 (OMITTED
      IMPS) (LAND*0825430000015) HOLLOWAY HEIGHTS SEC 1

(the “improvements”). Walls filed a counterclaim, seeking a declaration that the

taxing units’ claim for delinquent taxes on the improvements was previously

adjudicated against them in the 2007 final judgment.

      Subsequently, the trial court dismissed the 2009 suit for want of prosecution,

and it severed Walls’s counterclaim into cause number 2009-20004A (the “severed

case”). In the severed case, the trial court ruled that Walls “take nothing” on his



4
      The specific matters at issue are not in the record before us.
                                             3
declaratory claim. On appeal, the court of appeals affirmed, holding that the “tax

bill for the 0016 account [the improvements] was not created until . . . five months

after the trial court signed the 2007 final judgment.” See Walls v. Harris Cty., No.

14-14-00260-CV, 2015 WL 3896606, at *3 (Tex. App.—Houston [14th Dist.] 2015,

no pet.) (mem. op.). Thus, the “tax bill for the improvements did not exist and was

not adjudicated in the 2007 final judgment.” Id.

      In 2016, the taxing units filed the instant suit to recover delinquent ad valorem

taxes for tax years 2007, 2009, 2013, and 2016, pertaining to the 0015 account and

the Almeda property. They sought a total of $18,229.89 in taxes, penalties, and

interest, and sought foreclosure of their lien.

      Walls answered, generally denying the allegations and asserting various

affirmative defenses, including res judicata and accord and satisfaction. He again

argued that the taxing units’ claim for delinquent taxes pertaining to tax years 2007

and 2009 was resolved by the 2007 final judgment. He asserted, with respect to the

claim for delinquent taxes for tax year 2013, that “[p]ayment in the amount of $1,440

ha[d] been paid and a full accounting [was] requested.” Walls also brought a

counterclaim, seeking a declaration that

      the improvements which [the taxing units] are alleging are those same
      improvements constructed on the property in 2001 and that [the taxing
      units] are barred from raising their claims for back taxes on
      improvements prior to 2007.



                                           4
       The taxing units answered, asserting a general denial and affirmative

defenses, including res judicata. They filed a motion for summary judgment,

asserting that they were entitled to judgment as a matter of law on their suit to

establish and collect delinquent taxes, penalties, and interest owing on the Almeda

property for tax years 2007, 2009, 2013, and 2016. They asserted that, in a suit to

collect delinquent taxes, certified copies of the entries of the delinquent tax rolls

showing the property description, appraised value of the property from the most

recent appraisal roll, and the amount of the tax imposed, constituted prima facie

evidence that they had complied with all requirements of law and that the amount of

tax alleged to be delinquent against the property listed was the correct amount.5

They attached as their evidence certified copies of delinquent tax statements from

the Harris County Tax Assessor-Collector, an abstractor’s affidavit, and a certified

copy of Walls’s warranty deed to the Almeda property. They asserted that there was

no genuine issue as to any material fact with respect to Walls’s liability for

delinquent taxes and that they were entitled to summary judgment awarding them

taxes, penalties, and interest, together with foreclosure of their tax liens.6 They

further argued that there was no genuine issue of material fact with respect to Walls’s

counterclaim because the court of appeals, in Walls, had previously overruled



5
      See TEX. TAX CODE ANN. § 33.47 (West 2015).
6
      See id. §§ 33.01, 33.07 (West 2015).
                                             5
Walls’s argument that the delinquency based on the omitted improvements had been

adjudicated in the 2007 final judgment.

      In his summary-judgment response, Walls asserted that the Harris County

Appraisal District (“HCAD”) had created the 0016 account in 2002 to “identify

omitted improvements” to the Almeda property, and, “[o]n information and belief,”

the taxing units had since “merged” the 0016 and 0015 accounts. He asserted that

the parties had reached a “settlement” with regard to the taxes due for years 2002 to

2006. And, the taxing units, by the instant suit, again sought taxes for the same

improvements, which “were negated by” the 2007 final judgment. He attached, as

his evidence, the 2007 final judgment and a page from an HCAD record showing

that the 0016 account was created in 2002.

      Walls further asserted that he had paid the taxes due for tax year 2013. He

attached a copy of a canceled check, dated January 31, 2014, made payable to Mike

Sullivan, the Harris County Tax Assessor-Collector, in the amount of $1,440.

      Walls also filed a “Traditional and No-Evidence Motion for Summary

Judgment,” asserting that he was entitled to summary judgment on the taxing units’

claims for tax years 2007 and 2009 based on res judicata. His summary judgment

evidence included the taxing units’ petitions in the instant suit and in the 2009 suit,

the taxing units’ answer and the trial court’s judgments in the 2009 suit and severed




                                          6
case, and materials related to other cases. Walls did not present any discussion

pertaining to his no-evidence motion.

      The trial court granted summary judgment in favor of the taxing units and

awarded them, against Walls, a total of $20,446.76 in taxes, penalties, and interest,

for tax years 2007, 2009, 2013, and 2016, pertaining to the 0015 account and the

Almeda property. It ordered that the Almeda property be sold in satisfaction of the

judgment. The trial court’s order states: “Any other relief previously requested and

not herein granted in expressly denied.”

      Walls filed a motion for new trial “on the basis that [his] payments had and

received by [the taxing units] were not acknowledged by [the taxing units].” At a

hearing on the motion, the taxing units asserted that, notwithstanding Walls’s 2014

payment, there remained a balance due for tax year 2013 in the amount of $1,407.44,

as reflected in the evidence. The trial court denied the motion for new trial.

                               Summary Judgment

      In his first issue, Walls argues that the trial court erred in granting summary

judgment in favor of the taxing units.

      We review a trial court’s summary judgment de novo. Valence Operating Co.

v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). In conducting our review, we take as

true all evidence favorable to the non-movant, and we indulge every reasonable

inference and resolve any doubts in the non-movant’s favor. Id. To prevail on a

                                           7
traditional motion for summary judgment, the movant must establish that no genuine

issue of material fact exists and that it is entitled to judgment as a matter of law. See

TEX. R. CIV. P. 166a(c); KPMG Peat Marwick v. Harrison Cty. Hous. Fin. Corp.,

988 S.W.2d 746, 748 (Tex. 1999). When a plaintiff moves for summary judgment

on its own claim, it must conclusively prove all essential elements of its cause of

action. Rhone–Poulenc, Inc. v. Steel, 997 S.W.2d 217, 223 (Tex. 1999). Once the

movant meets its burden, the burden shifts to the non-movant to present evidence

raising a genuine issue of material fact precluding summary judgment. Centeq

Realty, Inc. v. Siegler, 899 S.W.2d 195, 197 (Tex. 1995). Evidence raises a genuine

issue of fact if reasonable and fair-minded factfinders could differ in their

conclusions in light of all of the summary-judgment evidence. Goodyear Tire &

Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex. 2007).

      Tax Code section 33.41 authorizes a taxing unit, at any time after its tax on

property becomes delinquent, to file suit to foreclose the lien securing payment of

the tax, to enforce personal liability for the tax, or both. TEX. TAX CODE ANN.

§ 33.41(a) (West 2015). Further, section 33.47(a) provides:

      In a suit to collect a delinquent tax, the taxing unit’s current tax roll and
      delinquent tax roll or certified copies of the entries showing the
      property and the amount of the tax and penalties imposed and interest
      accrued constitute prima facie evidence that each person charged with
      a duty relating to the imposition of the tax has complied with all
      requirements of law and that the amount of tax alleged to be delinquent
      against the property and the amount of penalties and interest due on that
      tax as listed are the correct amounts.
                                           8
Id. § 33.47(a) (West 2015). Once the taxing unit introduces the tax records described

in section 33.47(a) into evidence, it establishes a prima facie case “as to every

material fact necessary to establish its cause of action.” City of Bellaire v. Sewell,

426 S.W.3d 116, 120 (Tex. App.—Houston [1st Dist.] 2012, no pet.). Such gives

rise to a rebuttable presumption that the taxes in question are due, delinquent, and

unpaid. Id. After the taxing unit makes its prima facie case by introducing the

required records, the burden then shifts to the taxpayer to show, by introducing

competent evidence, that he has paid the full amount of taxes, penalties, and interest

or that there is some other defense that applies to his case. Id. Unless the taxpayer

establishes an independent reason why the taxing unit should not recover, the taxing

unit is entitled to judgment. Id.

      Here, the taxing units complied with section 33.47(a) by introducing into

evidence a certified copy of the tax statement for Walls’s Almeda property for tax

years 2007, 2009, 2013, and 2016, showing the delinquent taxes, penalties, and

interest owing on the property. The taxing units thus established a prima facie case

as to every material fact necessary to establish their cause of action. See id. The

burden then shifted to Walls to introduce competent evidence showing that he had

paid the full amount of the taxes, penalties, and interest or that there was some other

defense that applied to his case. See id.



                                            9
      In his summary-judgment response, Walls asserted that the taxing units again

sought delinquent taxes for previously omitted improvements on the Almeda

property that “were negated by” the 2007 final judgment, which resolved that he had

“paid all due taxes, penalties, interest, attorney’s fees, and costs.” He asserted that

the parties had reached a “settlement” with regard to such delinquency. He attached,

as his summary-judgment evidence, the 2007 final judgment and a page from an

HCAD record showing that the 0016 account was created in 2002.

      The record shows that the taxing units, by their petition and evidence, sought

delinquent taxes for tax years 2007, 2009, 2013, and 2016, pertaining to account

0015 and the Almeda property. Nothing suggests that the taxing units sought taxes

related to account 0016 or omitted improvements. Moreover, the 2007 judgment

does not support Walls’s argument because, as the court of appeals held, the “tax

bill for the improvements did not exist and was not adjudicated in the 2007 final

judgment.” Walls, 2015 WL 3896606, at *3. Nothing in the 2007 final judgment

reflects that it has any bearing on the taxes at issue in this case.

      Walls also argues that a fact issue precludes summary judgment because he

paid the taxes due with respect to tax year 2013. He attached a copy of a canceled

check to the Harris County Tax Assessor-Collector, dated January 31, 2014, in the

amount of $1,440.00. As discussed at the hearing, the taxing units’ summary-

judgment evidence shows that there remained a base balance of $1,407.44 due on

                                           10
Walls’s account for tax year 2013. More importantly, Walls did not meet his burden

to introduce competent evidence showing that he had paid “the full amount of taxes,

penalties, and interest” due on his account. See City of Bellaire, 426 S.W.3d at 120.

      Because Walls’s summary-judgment evidence does not raise a fact issue with

respect to the delinquent taxes on the Almeda property for tax years 2007, 2009,

2013, and 2016, we conclude that the taxing units have conclusively established that

they are entitled to judgment on their claim for delinquent taxes. Accordingly, we

hold that the trial court did not err in granting summary judgment in favor of the

taxing units.

      We overrule Walls’s first issue.

                Ruling on Cross-Motion for Summary Judgment

      In his second issue, Walls asserts that the trial court erred in granting summary

judgment for the taxing units without first ruling on his cross-motion for summary

judgment.

      The record shows that the taxing units moved for summary judgment on the

taxes due on Walls’s Almeda property, and Walls moved for a summary judgment

on his affirmative defense of res judicata. Thus, the trial court, in granting summary

judgment for the taxing units on their claim for delinquent taxes, necessarily denied

Walls’s pending motion for summary judgment on his defense.




                                         11
      When, as here, a trial court’s ruling granting one summary judgment motion

necessarily denies another pending motion for summary judgment on the same issue,

we imply the ruling of denial. See Frank’s Int’l, Inc. v. Smith Int’l, Inc., 249 S.W.3d
557, 559 n.2. (Tex. App.—Houston [1st Dist.] 2008, no pet.) (ruling in appellee’s

favor on motion for summary judgment necessarily denied appellant’s competing

motion). We hold that the trial court did not err by not explicitly ruling on Walls’s

motion for summary judgment.

      To the extent that Walls, in his brief, challenges the trial court’s denial of his

motion for summary judgment, he does not provide any analysis or discussion in

support. Accordingly, we conclude that this portion of his issue is inadequately

briefed and is, thus, waived. See TEX. R. APP. P. 38.1(i) (requiring that appellant’s

brief “contain a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the record”); Fredonia State Bank v. Gen.

Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994) (discussing long-standing rule

that inadequate briefing waives issue on appeal); Ginn v. NCI Bldg. Sys., Inc., 472
S.W.3d 802, 847 (Tex. App.—Houston [1st Dist.] 2015, no pet.).

      We overrule Walls’s second issue.




                                          12
                                   Conclusion

      We affirm the trial court’s judgment.




                                              Sherry Radack
                                              Chief Justice

Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                        13